Per Curiam.

There is no statute authorizing persons, by the name of commissioners of highways, to be chosen within the city of Albany. The charter of the city invested the corporation with the power of commissioners of highways, when it gave them authority “ to establish,_appoint, order, and direct the establishing, making, laying out, ordering, amending and repairing of all streets, highways, &c. in and throughout the said city, or leading to *85She same.” The corporation, by a resolution of the com-~non council, did authorize the road in question to be stopped, and the defendant below was in the employment of the corporation, when he made the obstruction complain. , n , ed of,- and he assumed to do it m pursuance ot their order, The presumption is irresistible, that he did it by virtue of, that resolution, and therefore he was not responsible. If any person conceived himself aggrieved by the resolution under which the defendant acted, he ought to have made his appeal to the judges of the court of common pi eas. If there was any remedy against the resolution that was the one to be pursued. The judgment below ought, therefore, to be reversed.
J udgment reversed,